—In an action, inter alia, for specific performance of a contract to convey real property, which was joined for trial with a proceeding, inter alia, for a judgment of possession of the subject premises, Joann Terranova appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), entered February 22, 1999, which, after a nonjury trial, inter alia, dismissed the plaintiff’s complaint in Matter No. 1 and awarded possession of the subject premises to the petitioner in Matter No. 2.
Ordered that the judgment is affirmed, with costs.
A judgment rendered after a nonjury trial should not be disturbed on appeal unless it is clear that the court’s conclusions could not have been reached under any fair interpretation of the evidence (see, Alleva v Alleva Dairy, 129 AD2d 663). Here, the evidence supports the Supreme Court’s conclusion that the appellant’s failure to complete this transaction was primarily due to her own financial problems and inability to meet the requirements for the subdivision approval. As the appellant was not entitled to specific performance or damages, the Supreme Court properly dismissed the complaint in Matter No. 1 and awarded possession of the property to the respondent in Matter No. 2. O’Brien, J. P., Sullivan, Altman and H. Miller, JJ., concur.